Appeal by the People from an order of the Supreme Court, Richmond County, dated October 31, 1977, which granted defendant’s motion to dismiss the indictment on the ground that he had been denied a speedy trial and in the furtherance of justice. Action remanded to the Criminal Term to hear and report on the issues of whether the defendant *1063had been denied his right to a speedy trial and, also, whether the indictment should have been dismissed in the furtherance of justice, and appeal held in abeyance in the interim. The hearing shall be conducted by a Justice other than the one who made the order under review. No hearing was held at Criminal Term on the speedy trial issue, and the present record is woefully insufficient to permit us to review this question on the merits. Insofar as the motion to dismiss the indictment in the furtherance of justice is concerned, the "hearing” which was conducted thereon does not appear to have given the issue the careful consideration which it deserved (cf. People v Kwok Ming Chan, 45 AD2d 613). Martuscello, J. P., Titone, Gulotta and Hawkins, JJ., concur.